Citation Nr: 1509485	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from September 1978 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2003, the Veteran filed a claim of entitlement to a rating in excess of 30 percent for his service-connected bilateral pes planus (flat feet), which was denied in January 2004 rating decision.  In August 2007, the Board denied the Veteran's claim for in increased rating.  In August 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Partial Joint Motion for Remand filed by the parties. 

In December 2008, the Board remanded the claim for additional development.  In September 2009, the Board denied the Veteran's increased rating claim on a schedular basis and denied referral for extraschedular consideration.  In an April 2011 memorandum decision, the Court affirmed the denial of the Veteran's increased rating claim on a schedular basis, but vacated the portion of the Board's decision denying referral for extraschedular consideration.  

In November 2011, the Board found that the evidence of record raised a claim for a total disability rating based on individual unemployability (TDIU) and referred the Veteran's increased rating claim and TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  The Director of Compensation and Pension Service denied TDIU on an extraschedular basis in February 2012 and denied the Veteran's claim for an extraschedular rating in October 2012.

In April 2013, the Board denied the Veteran's claim for an extraschedular rating for his service-connected flat feet and denied entitlement to TDIU.  In July 2014, the Court issued a memorandum decision, wherein it affirmed the portion of the Board's April 2013 decision denying an extraschedular rating for flat feet and vacated the portion of the decision denying TDIU.  The Court held that the Board's statement of reasons and bases for denying TDIU was inadequate because the Board failed to address the Veteran's educational and occupational history or provide a meaningful discussion as to whether the Veteran could find a sedentary job.  Thus, the only issue remaining before the Board is entitlement to TDIU on an extraschedular basis.


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's September 2003 and September 2009 letters to the Veteran contained the requisite notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in October 2003 and April 2009.  The examiners reviewed the Veteran's claims file and treatment records and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2014).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

Service connection is currently in place for bilateral flat feet, which is rated as 30 percent disabling.  As such, the schedular criteria for TDIU have not been met.  38 C.F.R. § 4.16(a).  As the Veteran's claim of entitlement to TDIU on an extraschedular basis was denied by the Director of Compensation and Pension Service in February 2012, the Board will make a determination on the merits of the Veteran's extraschedular TDIU claim.  See Bowling v. Principi, 15 Vet. App. 1 (2001) (holding that the Board does not have the authority to assign an extraschedular TDIU in the first instance); see also Wages v. McDonald, No. 13-269 (U.S. Vet. App. Jan. 23, 2015) (noting that a determination by the Director of Compensation and Pension Service is "is simply a decision that is adopted by the RO and reviewed de novo by the Board").

The evidence of record indicates that the highest level of education attained by the Veteran is a high school diploma.

Service personnel records reflect that the Veteran's primary military occupational specialty (MOS) was an indirect fire infantryman, skill level 1.  His secondary MOS was a power general wheel vehicle mechanic, which was noted to be related to the civil occupation of automobile mechanic.  Service personnel records also indicate that the Veteran graduated from a seven-week vehicle mechanic training school in Fort Jackson, South Carolina, in 1978.  

As will be discussed herein, the Veteran has not always been forthcoming with information pertaining to his post-service employment history.  The record shows that the Veteran did not respond to the RO's September 2009 request for recent employment information.  Notwithstanding the Veteran's failure to fully cooperate in the development of his TDIU claim, the Board has gleaned from the available evidence that after service, the Veteran prepared and/or served food at a VA hospital cafeteria, stacked lumbar at a hardware store, worked as a cleaner at a dairy, drove trucks, performed maintenance, and worked as a mail handler.  

The Veteran asserts that the pain caused by his service-connected flat feet render him unable to obtain or follow substantially gainful employment consistent with his education and occupational experience.  

In June 1992, the Veteran was prescribed custom arch supports to treat his flat feet.  The record shows that the Veteran regularly received treatment from a VA podiatrist for flat feet and recurring calluses since 1992 and throughout the pendency of this appeal.

VA podiatry treatment records from June 1992 through October 2003 show that the Veteran consistently complained of painful calluses on both feet.  Physical examinations revealed painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; and painful keratotic lesions under the fifth metahead, bilaterally, and on the distal lateral aspect of the fifth toe, bilaterally.  The assessments were bilateral pes planus, severe callosities, corns, and onychauxis.  The plan was consistently to reduce the callus tissue and debride the hypertrophic nails with a clipper and electric grinder.  On several occasions, the Veteran's VA podiatrist prescribed new arch supports and orthotic shoes.

In October 2003, the Veteran underwent a VA examination to determine the severity of his service-connected flat feet.  The Veteran reported working in custodial maintenance until September 2003.  With regard to the right foot, the Veteran described weakness, stiffness around the ankle area, and occasional heat and redness.  The Veteran stated that he felt a cramping sensation while standing.  After prolonged standing or walking, the Veteran reported a burning sensation that radiated from the medial arch toward his thigh.  The Veteran characterized his right foot pain as a 10 out of 10 in severity.  With regard to the left foot, the Veteran reported weakness to the left arch, occasional stiffness to the left ankle, and occasional heat and redness to the left arch.  After prolonged standing or walking greater than 15 minutes, the Veteran reported a cramping sensation to the left medial arch area with a burning sensation that radiated up toward his thigh.  The Veteran characterized his left foot pain as an 8 out of 10 in severity.  A physical examination revealed a raised, tender, callused area beneath the fifth metahead measuring half of a centimeter.  There was no erythema, redness, tinea, or evidence of dislocation bilaterally.  The nails on the fifth digit were thickened, brittle, and cracked.  The Veteran had tenderness to palpation on the medial longitudinal arch bilaterally.  The Achilles arches were slightly tender to palpation, but were normal in alignment.  The examiner noted discomfort with manipulation of the Achilles tendon at the heel region bilaterally.  The examiner provided the following impression:

[The Veteran is] [s]ervice connected for flat feet.  He is evaluated by [the VA] Podiatry Clinic every three months for nail reduction and callus reduction.  [There is] [o]ngoing discomfort to the callus and medial arches.  It is worse with standing and prolonged walking of greater than 15 minutes.  Corrective shoes with inserts have been routinely worn by this [V]eteran for several years.  The calluses are thought secondary to the flat feet condition.  This [V]eteran would benefit from job retraining for sedentary work.  Radiographs are unremarkable.

An April 2004 VA neurology note indicates that the Veteran complained of pain and aching in both feet for the past 10 years.  The Veteran indicated that his legs were achy above the knees in the mornings, and the pain moved to his legs and feet later in the day.  He described the pain as numbness, burning, and tingling with pain and occasional cramping in isolated spots.  He characterized the pain as a 7 out of 10 in severity.  The Veteran indicated that standing, prolonged activity, and sitting in one place for extended periods of time made the pain worse.  He stated that elevating his legs, taking off his shoes, and soaking in warm water relieved the pain somewhat.  The treatment provider indicated that the results of an electromyogram and nerve conduction velocity tests of the lower extremities showed bilateral axonal neuropathy.  The treatment provider noted minimal changes in strength and provided a diagnosis of peripheral neuropathy. 
	
An August 2004 VA neurology  record indicates that the Veteran reported to neurology to follow up on his polyneuropathy.  His chief complaint was pain in the legs and feet.  He described the pain as burning and tingling in the lower legs and feet bilaterally.  The Veteran stated that his pain decreased from a 10 out of 10 in severity to a 7 out of 10 since he started taking Carbamezephine.  The Veteran stated that extended standing, walking, or exertion exacerbated the pain.  A physical examination revealed a normal gait, aside from the Veteran's feet turning out; no real sway on a Romberg's test; decreased sensation to pinprick and light touch over lower extremities; and strength was a 4 out of 5.  

A September 2004 VA therapeutic monitoring treatment record shows that the Veteran reported burning pain that worsened with activity, such as mowing the lawn and prolonged standing.  The Veteran indicated that he tried to minimize his physical activity.  The assessment was polyneuropathy.  

An October 2004 VA primary care note reflects that a VA treatment provider indicated that the Veteran had been seeing neurology, and "it appears that [the Veteran] may have neuropathy from [diabetes mellitus] that was not [diagnosed] until recently."  It was noted that the Veteran ambulated without assistance.  The plan was to add Capsacion cream to the Veteran's feet to treat the neuropathy.

A November 2004 VA treatment record indicates that the Veteran was diagnosed with diabetes mellitus, type II.

A November 2004 VA podiatry note shows that the Veteran presented with the same complaint of recurring painful calluses on both feet.  The objective findings included painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; and painful keratotic lesions under the fifth metahead, bilaterally, and the distal lateral aspect of the fifth toe, bilaterally.  The assessment was bilateral pes planus, callosities, corns, and onychauzis.  The plan was to reduce the nails and keratotic lesions.

A March 2005 VA podiatry note shows that the Veteran presented with the same complaint of recurring painful calluses on both feet.  The objective findings included painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; painful keratotic lesions under the fifth metahead, bilaterally, and the lateral aspect of the fifth toenail, with all lesions bound by scarring.  The assessment was bilateral pes planus, callosities, corns, and onychauzis.  The plan included debridement of hypertrophic nails, reduction in thickness with an electric grinder, and reduction of callus tissue.    

VA podiatry notes dated July 2005, November 2005, February 2006, April 2006, and June 2006 show that the Veteran reported "no new complaints."  

In August 2006, the Veteran requested new shoes from his podiatrist.

A January 2007 VA podiatry note shows that the Veteran presented with the same complaint of recurring painful calluses on both feet.  The objective findings included painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; painful keratotic lesions under the fifth metahead, bilaterally, and the lateral aspect of the fifth toenail.  The assessment was bilateral pes planus, callosities, corns, onychauzis.  The plan included debridement of hypertrophic nails, reduction in thickness with an electric grinder, and reduction of callus tissue.    

A February 2007 VA primary care note indicates that the Veteran reported increased neuropathic pain and joint pain in his hands, legs, and feet.  He described numbness, tingling, and a continuous throbbing pain that worsened with movement or motion.  A physical examination revealed no open lesions on the feet, no swelling or edema, and decreased sensation to the mid foot.  The assessment was diabetic neuropathy.

An April 2007 VA primary care note shows that the Veteran reported pain, soreness, and burning in both legs.  A physical examination revealed no edema, cyanosis, or clubbing.  The assessment was peripheral neuropathy.  The Veteran requested a walking cane, and the treatment provider referred the Veteran to prosthetics.

A January 2008 VA emergency room nursing note indicates that the Veteran was ambulatory and arrived by himself to the hospital via car.

VA podiatry notes dated August 2008, November 2008, February 2009, and May 2009 show that the Veteran presented with the same complaint of recurrence of painful calluses on both feet.  The objective findings included painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; painful keratotic lesions under the fifth metahead, bilaterally, and the lateral aspect of the fifth toenail.  The assessment was bilateral pes planus, callosities, onychauzis, bilateral pes planus, and diabetic neuropathy.  The plan included debridement of the hypertrophic nails with a clipper and electric grinder and reduction of the callus tissue.   

In April 2009, the Veteran underwent a VA examination to assess the severity of his service-connected flat feet.  The Veteran reported that he was last employed about a year and a half earlier.  He stated that he could not sit or stand for long periods of time and quit his job due to pain in his feet.  He indicated that shoe inserts helped moderately.  The Veteran stated that he could walk for less than 15 minutes or less than 50 feet.  The VA examiner noted that the Veteran used a cane primarily due to balance of his shoes, rather than foot pain.  The Veteran reported daily flare-ups, which he described as burning and tingling.  The VA examiner noted that the Veteran had a history of diabetes mellitus with possible neuropathy and peripheral artery disease and ambulated with a slightly slower than normal pace using a cane.  A bilateral foot examination revealed closed extremities with slightly decreased sensation to light touch in his feet, and sensation gradually improved to normal two inches above the ankle, bilaterally.  Strength was a 5 out of 5 for foot plantar flexion, dorsiflexion, toe extension, foot inversion, and eversion; however, it was noted that strength was limited by pain.  X-rays of both feet showed no fractures, dislocations, or deformity.  There was no significant evidence of osteoarthritis.

A physical examination of the right foot showed mild pain with calcaneal squeeze test; tenderness over the middle of the plantar fascia; no tenderness over the insertion of the posterior tibial tendon; mild tenderness to palpation over the small callous at the plantar aspect of his fifth metatarsal head; and no tenderness over the callous that was noted on the medial aspect of his great toe/interphalangeal joint.  The examiner noted that the right foot was subjectively tender to palpation over the medial and lateral malleoli, as well as posterior to the medial malleoli.  On standing, the Veteran had a moderate flat foot deformity with a positive too many toes sign; however, the Achilles tendon was normal to 1 or 2 degrees of valgus alignment, at most just right to the calcaneus.  On standing on his toes, the Veteran's flat foot had normal varus alignment, which was noted to be expected upon standing on one's toes.  The examiner noted mild pain on manipulation with resistance testing with resisted inversion and eversion.

A physical examination of the left foot  revealed  strength was a 5 out of 5 for foot plantar flexion, dorsiflexion, toe extension, foot inversion, and eversion strength limited by pain.  The examiner noted subjective tenderness to palpation over the medial and lateral malleoli, as well as posterior to the medial malleoli.  The Veteran reported mild pain with a calcaneal squeeze test.  The physical examination revealed tenderness over the middle of the plantar fascia; no tenderness over the insertion of the posterior tibial tendon; mild tenderness to palpation over the small callous at the plantar aspect of the fifth metatarsal head; and no tenderness over the callous that was noted on the medial aspect of the great toe interphalangeal joint.  On standing, the Veteran had a moderate flat foot deformity with positive too many toes sign; however, the Achilles tendon was neutral to 1 or 2 degrees of valgus alignment, at most just right to the calcaneus.  On standing on his toes, the Veteran's flat foot had an abnormal varus alignment, which was noted to be expected upon standing on one's toes.  The examiner noted mild pain on manipulation with resistance testing with resisted inversion and eversion.

The April 2009 VA examiner made the following assessments:

1.  Left flat foot deformity is mild to moderate with 
symptoms relieved by inserts with the weight bearing line just over slightly lateral to the great toe with no significant bowing of the Tendo Achilles.

2.  Right flat foot deformity is mild to moderate with symptoms relieved by inserts with the weight bearing line just over slightly lateral to the great toe with no significant bowing of the Tendo Achilles.

3.  Right foot plantar fifth metatarsal head callous likely not related to flat foot deformity[,] rather it is likely related to diabetes mellitus.

4.  Left foot plantar fifth metatarsal head callous likely not related to flat foot deformity[,] rather it is likely related to diabetes mellitus.

Based on the physical examination, the VA examiner opined that the Veteran's flat foot, independent of the neuropathy, should not have an impact on the Veteran's activities of daily living and employability.  The examiner noted that there was some discomfort during the examination, and it was conceivable that the Veteran's pain may increase after being on his feet all day.  The examiner was unable to characterize the Veteran's pain in terms of additional limitation of motion caused by his flat foot deformity.

A review of the medical evidence of record indicates that throughout the pendency of this appeal, the type of pain that the Veteran reported as worsening with prolonged standing or walking was consistently attributed to neuropathy, and not flat feet.  In April 2004, the Veteran reported to the VA neurology department complaining of a burning, tingling pain that worsened with standing, prolonged activity, and sitting in one place for extended periods of time.  The diagnosis was peripheral neuropathy.  In September 2004, the Veteran reported to the VA therapeutic monitoring department complaining of burning pain that worsened with activity, such as mowing the lawn and prolonged standing.  The diagnosis was polyneuropathy.  In February 2007, the Veteran reported to his VA primary care physician complaining of numbness, tingling, and a continuous throbbing pain that worsened with movement or motion.  The diagnosis was diabetic neuropathy.  In April 2007, the Veteran reported to his primary care physician complaining of pain, soreness, and burning in both legs.  The diagnosis was peripheral neuropathy, and the Veteran requested a walking cane.  
A review of the Veteran's VA podiatry treatment records, on the other hand, show complaints of painful calluses on both feet and objective findings of painful depressed medial longitudinal arches, bilaterally; thickened and elongated toenails; and painful keratotic lesions.  The Veteran regularly received nail and callus reductions and occasionally new arch supports and orthotic shoes.  VA podiatry notes dated July 2005, November 2005, February 2006, April 2006, and June 2006 indicate that the Veteran reported "no new complaints."  Throughout the pendency of this appeal, the Veteran's podiatry records show no complaints of pain interfering with walking or standing that a medical professional attributed to the Veteran's flat feet.  Although the April 2009 VA examiner noted that it was conceivable that the Veteran's pain from his service-connected flat feet may increase after being on his feet all day, the evidence of record shows that every complaint of pain worsening with prolonged standing or walking was attributed to peripheral neuropathy, and not flat feet.   
The Board notes that the October 2003 VA examiner's impression was that the Veteran experienced "[o]ngoing discomfort to the callus and medial arches. . . [which was] worse with standing and prolonged walking of greater than 15 minutes."  The examiner further opined that the calluses were secondary to the Veteran's flat foot condition.  However, according to the examination report, the pain the Veteran described which worsened with prolonged standing or walking was a "burning sensation that radiates from the medial arch toward the thighs."  The report does not indicate that the Veteran ever stated that painful calluses limited his ability to walk or stand.  Because the October 2003 VA examiner's impression inaccurately described the type of pain that the Veteran reported as interfering with his ability to walk and stand, the examiner's impression is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Furthermore, approximately six months after the October 2003 VA examination, the Veteran received a diagnosis of bilateral peripheral neuropathy after reporting a burning and tingling pain that worsened with standing, prolonged activity, or sitting in one place for extended periods of time.  As discussed above, every complaint of a burning pain radiating up the leg was diagnosed as neuropathy, and not flat feet.  Thus, the medical evidence of record supports a finding that the burning, radiating pain, which the Veteran described during the October 2003 VA examination as interfering with his ability to walk or stand, was due to neuropathy, and not his service-connected flat feet.
Additionally, the Board recognizes that the October 2003 VA examiner opined that the Veteran would benefit from sedentary job training.  However, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2014); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 276, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014).").  Moreover, even if the examiner's recommendation of sedentary vocational training were relevant, the examiner did not provide a rationale to support the opinion.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Without a discussion of the Veteran's educational and occupational experience, an opinion pertaining to the type of job training from which the Veteran would benefit is of little probative value to the Board.  See Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that the Board cannot deny a claim for TDIU "without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal"); see also Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991) (noting that the Board's finding of employability must do more than "merely allude to educational and occupational history, attempt in no way to relate these factors to the disabilities of the [veteran], and conclude that some form of employment is available").  Thus, the Board assigns no probative value to the October 2003 VA examiner's opinion that the Veteran would benefit from sedentary job training.
A thorough review of the medical evidence of record indicates that any pain associated with the Veteran's flat feet did not prevent him from standing of walking.  Additionally, a January 2008 VA emergency room record shows that the Veteran drove himself to the hospital.  As the evidence reflects that the Veteran's flat feet did not prevent him from standing, walking, or driving, there is no evidence to support a finding that his service-connected feet rendered him incapable of performing any of his previous occupations, including food service, cleaning, maintenance, mail handling, and truck driving.  This is consistent with the findings of the April 2009 VA examiner who indicated that the Veteran's flat feet produced mild to moderate symptoms and opined that the Veteran's flat feet, independent of the neuropathy, should not have an impact on the Veteran's activities of daily living and employability.  

The only evidence of record indicating that the Veteran's service-connected flat feet rendered him unemployable are the Veteran's own assertions.  While the Veteran's statements are competent evidence as to matters within the realm of his personal knowledge, the Board must also ascertain whether these statements are credible.  38 C.F.R. §  3.159(a)(2); See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In an August 1992 TDIU application, the Veteran reported working in food service at the VA hospital cafeteria for 10 years.  The Veteran indicated that he became totally disabled in October 1990.  He stated that after becoming totally disabled, he worked at a hardware store stacking lumber for three months.  According to the Veteran, his feet prevented him from working.  The Veteran also stated that he applied for a desk job at an unemployment office in May 1992; however, the office did not have any work available.  

In a January 1993 written statement, the Veteran reported being unable to find a job because of his service-connected flat feet.  He stated that his disability should be rated at 100 percent because he was unable to find work, and he experienced pain at night and while walking.  

In a June 1996 TDIU application, the Veteran reported working for the United States Post Office performing maintenance work from October 1993 to February 1996.  The Veteran indicated that he became too disabled to work in February 1996. 

A June 2001 VA social work note indicates that the Veteran recently lost his job due to a confrontation with a fellow worker.  The record does not indicate what type of work the Veteran performed at the time. 

In August 2003, the Veteran reported to the emergency room requesting a referral to the mental health clinic due to job stress, which had been going on for six months.  The Veteran reported having problems with his new manager and stated that "he is messing with my money, I feel like slapping him."  

A September 2003 VA mental health record indicates that the Veteran reported significant interpersonal problems with his manager at work.  The Veteran indicated that he worked as a cleaner at a diary for the past two years.  He stated that his manager did not like the fact that he was limited in what he was able to do physically, and therefore, his manager picked on him and made him do work that was not within his job description.  The Veteran reported problems controlling his anger and indicated that that he was fired two weeks earlier for insubordination and planned to meet with the union about it.  The Veteran also reported getting into trouble on several occasions due to his drinking and anger while working at the VA hospital.  The treatment provider noted that the Veteran had a past history of serious anger management problems.

An October 2003 VA psychiatry record indicates that the Veteran lost his case in court after being fired from his job at the dairy.  The Veteran stated that he was "on savings right now and [was] not interested in seeking a job at present."

In December 2003, the RO received the following written statement, which was signed by the Veteran, after submitting a service connection claim for a psychiatric disorder:

[The Veteran] has suffered with depression with anger management difficulties.  [The Veteran] has suffered this problem since 1978.  Due to his mental difficulties, he has not been able to hold a steady job no more than he has because of his attitude. . . . [The Veteran] is having difficulty with getting proper sleep.  He is hav[ing] problems with feeling depressed.  Has had several jobs in the last 15 years and was not able to keep them.  Due to [the Veteran's] condition, he truly needs to be out of the workforce with the benefits that the VA awards him[,] for this condition will allow him to rest at peace at home not endangering himself or others on a job.

An October 2005 VA social work note indicates that the Veteran reported being unemployed.  The record reflects that the Veteran was prescribed Zoloft in 2003 after the incident with his manager at the dairy, noting that the Veteran was under an extreme amount of stress from his manager.

During an April 2009 VA examination, the Veteran reported quitting his job a year and a half earlier due to pain in his feet.  The Veteran did not indicate what type of work he performed at the time.  

A September 2012 VA mental health consultation record indicates that Veteran reported having approximately six jobs since his separation from service.  He stated that he worked at the VA hospital for 10 or 11 years and at the United States Post Office for 5 years.  The Veteran indicated that his primary occupations after service were a truck driver, cafeteria worker, and a mail handler.  He reported being fired from some jobs, but he could not recall which ones.  The Veteran further indicated that he was not interested in vocational counseling.  

A review of the evidence of record reveals that the Veteran has repeatedly asserted to VA that he was unemployable due to his service-connected flat feet; however, the evidence shows that after each assertion, he continued working.  In August 1992, the Veteran reported being totally disabled and unable to work due to his service-connected flat feet since October 1990.  Subsequently, the Veteran worked at a hardware store stacking lumber and performed maintenance work for the United States Post Office for over two years.  In June 1996, the Veteran stated that his service-connected flat feet rendered him unable to work starting in February 1996.  However, in June 2001, the Veteran reported that he had been working until he recently lost his job due to a confrontation with a fellow employee.  For two years prior to September 2003, the Veteran worked as a cleaner at a dairy until he was fired for insubordination.   During an April 2009 VA examination, the Veteran reported that he was again working until a year and a half earlier.  As evidenced by the foregoing, the Veteran's assertions that he was incapable of working were contradicted by the fact that he continued to work.  See  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).   

The Veteran's contention that he is unemployable due to his service-connected flat feet is also contrary to numerous statements he made to mental health providers and to VA.  In June 2001, the Veteran told a VA social worker that he lost his job due to a confrontation with a fellow worker.  In September 2003, the Veteran told a VA mental health treatment provider that he was fired due to insubordination.  Although the Veteran mentioned that some of the problems with his manager stemmed from the fact that he was limited in his physical abilities, the record does not indicate that the Veteran specifically referred to his service-connected flat feet.  Notably, the Veteran's VA treatment records at the time contained diagnoses of early peripheral neuropathy, lumbar facet syndrome, and chronic low back pain.  Thus, the Veteran's general statement about his physical limitations is of little probative value in assessing the functional impairment attributable solely to his service-connected flat feet.  Furthermore, the evidence shows that a month before he was fired, the Veteran told an emergency room treatment provider that his new manager was "messing with [his] money," and he "[felt] like slapping him."  When the Veteran mentioned the incident to treatment providers in August 2003 and September 2003, he stated that he was seeking mental health treatment for anger management.  Accordingly, the Veteran's VA treatment records strongly suggest that the Veteran was fired because of his anger problems, and not due to his physical limitations.  Moreover, by the Veteran's own admission, via a December 2003 written statement, the Veteran was unable to maintain steady employment because of his depression, attitude, and anger management problems.  Although the Veteran contends that he is unemployable due to his service-connected flat feet, the Board finds the contemporaneous statements made to treatment providers highly probative of the real reason the Veteran has been unable to maintain steady employment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Thus, the probative evidence of record supports a finding that any unemployability is not due to pain caused by the Veteran's service-connected flat feet.  

With consideration of the entire record, the Board finds that the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


